DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, the recitation “and each of the multi-port flow controllable energy routers is connected with the low-voltage DC bus” recited on lines 4-5 lacks proper antecedent basis and it is not clear what “each of the multi-port flow controllable energy routers” means. As recited in claim 1, line 2, “a multi-port flow controllable energy router,” only one multi-port flow controllable energy router is claimed. Thus, the metes and bounds cannot be determined, which renders the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamba et al. (US 2015/0027837 A1).
In regards to claim 1, Lamba discloses, in figure 1, an optimized energy interconnection system (10) for an urban railway train (14), wherein the system comprises a DC intermediate bus (42) and a multi-port flow controllable energy router (40, 41; Par 0020-0021), wherein the multi-port flow controllable energy router (40, 41) is connected to the DC intermediate bus (42) and a DC traction bus (18; Par 0019-0020, 0023) respectively, for directionally transferring regenerative braking energy from the DC traction bus (Par 0020-0021).
In regards to claim 2, Lamba discloses, in figure 1, the optimized energy interconnection system for an urban railway train according to claim 1, wherein there is one multi-port flow controllable energy router or multiple multi-port flow controllable energy routers (40, 41), wherein the multiple multi-port flow controllable energy routers communicate with each other (Par 0023-0024).
In regards to claim 5, Lamba discloses, in figure 1, the optimized energy interconnection system for an urban railway train according to claim 1, wherein the DC intermediate bus (42) is connected with a photovoltaic array in a photovoltaic grid-connected system via a DC/DC converter (Par 0016).
In regards to claim 6, Lamba discloses, in figure 1, the optimized energy interconnection system for an urban railway train according to claim 1, wherein the DC intermediate bus (42) is further connected with a distributed power generation system (Par 0019), wherein the distributed power generation system comprises one or more of footstep generation devices, geothermal heating pumps, fuel cells and micro gas turbines (Par 0019).
In regards to claim 7, Lamba discloses, in figure 1, the optimized energy interconnection system for an urban railway train according to claim 1, wherein the DC intermediate bus (42) is connected with energy storage elements (30) via an energy converter (Par 0016), wherein the energy storage element comprises (30) one or more of storage batteries, supper capacitors and flywheels (Par 0015).
In regards to claim 9, Lamba discloses, in figure 1, the optimized energy interconnection system for an urban railway train according to claim 1, wherein a voltage of the DC intermediate bus (42) is adjusted by the multi-port flow controllable energy router (Par 0020-0021).
In regards to claim 10, Lamba discloses, in figure 1, the optimized energy interconnection system for an urban railway train according to claim 1, wherein the multi-port flow controllable energy router (40, 41) is further connected with an AC bus (Par 0038; power source 32, which may be renewable energy source 34 provides AC), to make the regenerative braking energy (Fig. 2; 54) cycled and utilized among trains in the entire route via the AC bus (Par 0025, 0038).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lamba et al. (US 2015/0027837 A1) in view of Kawachi et al. (US 2020/0106268 A1).
In regards to claim 3, Lamba discloses, in figure 1, the optimized energy interconnection system for an urban railway train according to claim 2, wherein the multi-port flow controllable energy router (40, 41) comprises a regenerative braking energy feedback device (Par 0020), but does not disclose wherein the multi-port flow controllable energy router comprises a reactive power compensation device and an active power filter.
However, Kawachi discloses, in figure 16, wherein the multi-port flow controllable energy router (40, 41 as discussed in Lamba) comprises a reactive power compensation device (Par 0077) and an active power filter (20; Par 0091).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamba to incorporate the teachings of Kawachi by including wherein the multi-port flow controllable energy router comprises a reactive power compensation device and an active power filter in order to reduce power loss in the power conversion device 14 or the like since the filter circuit 20 operates without the power conversion device 14 in the standby state into the operating state so that the harmonic resonance is suppressed (Kawachi, Par 0100).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lamba et al. (US 2015/0027837 A1) in view of Shin et al. (US 2018/0201147 A1).
In regards to claim 8, Lamba disclose the optimized energy interconnection system for an urban railway train according to claim 1, but does not disclose wherein a load unit is connected to the DC intermediate bus, wherein the load unit comprises an electric vehicle charging system which is connected with the DC intermediate bus via an electric vehicle charging converter.
However, Shin discloses, in figure 1, wherein a load unit (Fig. 1) is connected to the DC intermediate bus (42 as discussed in Lamba), wherein the load unit comprises an electric vehicle charging system (20) which is connected with the DC intermediate bus (42 as discussed in Lamba) via an electric vehicle charging converter (100; Par 0054).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamba to incorporate the teachings of Shin by including wherein a load unit is connected to the DC intermediate bus, wherein the load unit comprises an electric vehicle charging system which is connected with the DC intermediate bus via an electric vehicle charging converter in order to provide the charging device 100 capable of supporting all the various standards (Shin, Par 0048).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                       /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842